DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected fluidized bed reactor, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2021.
Claim Objections
Claim 14 depends on withdrawn Claim 1. Please rewrite the Claim 14 in the independent form.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16-22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamba et al. (US 2002/0128407 A1) in view of Ridaldi et al. (EP-2125190 B1) and Adham et al. (CA-2982471 A1) 
Regarding Claim 14, Hamba et al. reference discloses a process for preparing an olefin polymer comprising the step of homopolymerizing an olefin or copolymerizing an olefin and one or more other olefins at temperatures of from 20 to 200oC and pressures of from 0.5 to 10 MPa in the presence of a polymerization catalyst (Paragraph [0019]). However, Hamba et al. does not disclose the polymerization is carried out in the fluidized-bed reactor comprising: a gas distribution grid installed in a lower part of the fluidized-bed reactor and a gas recycle line, which is equipped with a compressor and a heat exchanger and which is connected at the upper end with the top of the fluidized-bed reactor, wherein the gas recycle line splits at the lower end in at least two horizontal branches which are connected tangentially with the fluidized-bed reactor below the gas distribution grid.
Ridaldi et al. reference discloses fluidized-bed reactor comprising: 
a gas distribution grid installed in a lower part of the fluidized-bed reactor and a gas recycle line, which is equipped with a compressor and a heat exchanger and which is connected at the upper end with the top of the fluidized-bed reactor (Figure 1, numerals 3- gas distribution grid, 9 – gas recycle line, 6 – compressor, and 7 – heat exchanger), wherein the gas recycle line is connected tangentially (Figures 1, 2a and 2b, numeral 9) for generating a whirling motion in the polymer bed close to the fluidization grid with consequent minimization of hot spots in the lower portion of the fluidization bed (Paragraph [0055]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the fluidized bed reactor as taught by Ridaldi et al., since Ridaldi et al. states at Paragraph [0001] that such a modification would dispense an upward gas flow into a vessel containing a polymer in fluidized conditions.
However, neither Hamba et al. nor Ridaldi et al. discloses that the gas recycle line splits at the lower end in at least two horizontal branches which are connected tangentially with the fluidized-bed reactor below the gas distribution grid. 
Adham et al. reference discloses two inlets for feeding the gas stream in form of a swirling tangential flow (Figure 3, numerals 40). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use two horizontal inlets which are connected tangentially with the fluidized bed reactor as taught by Adham et al., since Adham et al. states at Paragraph [0041] that such a modification would achieve the tangential, swirling flow.
Regarding Claim 16, Hamba et al., Ridaldi et al. and Adham et al. references disclose the process of claim 14, wherein the gas recycle line splits in two branches which are attached to the fluidized-bed reactor on opposite sides (Adham et al. – Figure 3, numeral 40).
Regarding Claim 17, Hamba et al., Ridaldi et al. and Adham et al. references disclose the process of claim 14, wherein the gas distribution grid has the form of an inverted cone (Ridaldi et al. – Figure 1 and 2a, numeral 3s and 15).
Regarding Claim 18, Hamba et al., Ridaldi et al. and Adham et al. references disclose the process of claim 17, wherein the cone angle is from 100o to 160o (Ridaldi et al. – Paragraph [0026]).
(Ridaldi et al. – Figure 2b, 3 and 4 and Paragraphs [0047]-[0053]).
Regarding Claim 20, Hamba et al., Ridaldi et al. and Adham et al. references disclose the process of claim 14, wherein the gas distribution grid comprises slots through which recycled gas enters the fluidized-bed reactor and the slots are formed such that the flow of gas after having passed the slots is parallel to the plane of the gas distribution grid and tangential with respect to a horizontal cross-section of the fluidized-bed reactor (Ridaldi et al. – Figure 2b, 3 and 4 and Paragraphs [0047]-[0053]).
Regarding Claim 21, Hamba et al., Ridaldi et al. and Adham et al. references disclose the process of claim 14, wherein the fluidized-bed reactor further comprises a polymer discharge pipe, which is integrated with the upper opening into the gas distribution grid (Ridaldi et al. – Figure 1, numerals 12 and 13).
Regarding Claim 22, Hamba et al., Ridaldi et al. and Adham et al. references disclose the process of claim 21, wherein the upper opening of the polymer discharge pipe is arranged in the center of the gas distribution grid (Ridaldi et al. – Figure 1, numerals 12 and 13).
Regarding Claim 27, Hamba et al., Ridaldi et al. and Adham et al. references disclose the process of claim 14, wherein the fluidized-bed reactor is part of a reactor cascade (Ridaldi et al. – Figure 1).
Claims 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamba et al. (US 2002/0128407 A1) in view of Ridaldi et al. (EP-2125190 B1), Adham et al. (CA-2982471 A1), and Covezzi et al. (US 2014/0309384 A1).
Regarding Claim 15, Hamba et al., Ridaldi et al. and Adham et al. references disclose the process of claim 14, wherein the fluidized-bed reactor comprises a polymer discharge pipe, which contains a bed of polyolefin particles which moves from top to bottom of the discharge pipe (Ridaldi et al. – Figure 1, numerals 2 – bed of polyolefin particles and 13 – discharge pipe). However, Ridaldi et al. does not disclose, and wherein a fluid is introduced into the discharge pipe in an amount that an upward stream of the fluid is induced in the bed of polyolefin particles above the fluid introduction point. Covezzi et al. a multistage process for the polymerization of olefins comprising a fluidized bed reactor, a compressor, a heat exchanger, a discharge pipe and a fluid is fed into the discharge pipe at the position near the lower end of the settling pipe in an amount that an upward stream of the fluid is induced in the bed of polyolefin particles (Figures 1 and 2, numerals 1, 6, 7, 11 and 13 and Paragraph [0046]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process and the fluidized bed reactor of Ridaldi et al. with the fluid inlet as taught by Covezzi et al., since Covezzi et al. states at Paragraph [0046] that such a modification would induce the bed of polyolefin particles to loosing up the particles in the discharge pipe.
Regarding Claim 23, Hamba et al., Ridaldi et al. and Adham et al. references disclose the process of claim 21 except for the polymer discharge pipe is part of a polymer circulation loop which is connected at the upper end with the upper region of the fluidized-bed reactor. Covezzi et al. a multistage process for the polymerization of olefins comprising a fluidized bed reactor, a compressor, a heat exchanger, a discharge pipe and the polymer discharge pipe is recycled back to a fluidized bed reactor (Figures 1, numerals 1, 6, 7, 11, 13, and 20 and Paragraph [0046]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recycle back the polyolefin particles back to the fluidized bed reactor as taught by Covezzi et al., since Covezzi et al. states at Paragraph [0001] that such a modification would transfer polyolefin particles in a multistage polymerization.
Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 24, Hamba et al., Ridaldi et al. and Adham et al. references disclose the process of claim 14 except for the volume of the fluidized-bed reactor below the gas distribution grid is divided by a non-pressure-resistant divider plate in an upper part and a lower part. There is no motivation/suggestion to modify the above teachings with the claimed non pressure resistant divider plate.
Claims 25 and 26 directly depend on Claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HUY TRAM NGUYEN/Examiner, Art Unit 1774